Citation Nr: 1758738	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-31 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 16, 2011, for a 100 percent rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990 and from August 1995 to July 2006.

This matter arose to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the Board has determined the Veteran fulfilled the criteria for a 100 percent PTSD rating as of September 28, 2010.


CONCLUSION OF LAW

The criteria are met for an effective date of September 28, 2010 for the award of a 100 percent rating for PTSD.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an earlier effective date for the award of 100 percent rating of PTSD. For the following reasons, the Board agrees.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships. Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

An examiner's classification of the level of psychiatric impairment, by words or by score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Except as otherwise provided, the effective date of an evaluation and award of pension or compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110 (a) and (b)(2), and 38 C.F.R. § 3.400 (o). The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof".  38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o) (1).  However, the provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date on the day following separation from active service if a claim is received within one year from separation from service.

If a veteran submits a notice of disagreement in response to a rating decision, the claim remains pending until a Statement of the Case is issued, or the claim is granted. See Jones v. Shinseki, 619 F.3d 1368  (Fed. Cir. 2010) (holding that a claim in which the Veteran files a NOD but the RO failed to issue a SOC remains pending and in appellate status until the benefit sought on appeal is granted or a Board decision resolved the appeal).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The procedural facts are as follows:

On September 28, 2010, while rated as 50 percent disabled for PTSD, the Veteran filed a claim for an increased rating. In May 2011, the RO notified the Veteran of his continued 50 percent disability rating for PTSD. Following that notification, on November 16, 2011, the Veteran submitted an informal Notice of Disagreement disagreeing with the May 2011 decision and stating that his condition had worsened. In April 2012, the RO notified the Veteran that he fulfilled the criteria for a 100 percent rating for PTSD, effective November 16, 2011.

Applying the law to the facts of the case, the Board finds the Veteran's timely and responsive November 2011 NOD maintained the Veteran's September 28, 2010 claim for an increased rating for PTSD.  Accordingly, the effective date of the September 28, 2010 claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.

As of September 28, 2010, the Veteran's medical records reveal that the Veteran suffered from PTSD. A January 2011 examination-the first examination offered to the Veteran following his September 2010 claim-demonstrates that the Veteran suffered from significant short and long term memory loss, struggled to perform his activities of daily living, endured difficulty establishing and maintaining effective work and social relationships, and found it difficult to understand complex commands; review of the Veteran's medical records confirm that he suffered from transient suicidal thoughts, depression, anxiety, memory loss, and social isolation. Thus, the Veteran was eligible for a 100 percent rating for PTSD as of September 28, 2010, and entitlement to an effective date of September 28, 2010 is granted.  However, an even earlier date is not warranted as it is not factually ascertainable that the increase occurred during the year prior to September 28, 2010.  To find otherwise would be to engage in speculation.







ORDER

Entitlement to an effective date of September 28, 2010, but no earlier, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


